       Case 1:13-cr-00151-RJA-JJM Document 167 Filed 07/29/19 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                  13-CR-151

RYAN C. LANDER,

                             Defendant.



                   AMENDED STATEMENT OF THE GOVERNMENT
                    WITH RESPECT TO SENTENCING FACTORS

       PLEASE TAKE NOTICE that the government hereby adopts all findings of the

Presentence Report with respect to sentencing factors in this action.



       Should the defendant present any letters of support or sentencing statement to the

Court, the United States will move to strike the items from the record if this office is not

provided with copies at least three (3) business days prior to sentencing.



       The defendant is required by 18 U.S.C. § 3013 to pay the sum of $100.00 at the time

of sentencing. Immediately after sentencing, the defendant must pay the amount due by

personal check, cashier=s check or certified funds to the United States District Court Clerk.



       The defendant has the ability to pay a fine. The government urges the Court to

impose a fine which is due immediately as the defendant has assets which may be used to pay

the fine.
      Case 1:13-cr-00151-RJA-JJM Document 167 Filed 07/29/19 Page 2 of 2




       It is requested that the Court order that all financial obligations be due immediately.

In the event the defendant lacks the ability to immediately pay the financial obligations in

full, it is requested that the Court set a schedule for payment of the obligations.



       In the event present counsel for the defendant will continue to represent the defendant

after sentencing in regard to the collection of unpaid financial obligation(s), it is requested

that a letter so advising be sent to:

               Asset Forfeiture/Financial Litigation Unit
               U.S. Attorney=s Office WDNY
               138 Delaware Avenue
               Buffalo, New York 14202

If a letter is not received within ten (10) days of sentencing, the defendant will be directly

contacted regarding collection of the financial obligation(s).



       DATED: Buffalo, New York, July 29, 2019.

                                                    JAMES P. KENNEDY, JR.
                                                    United States Attorney


                                            BY:     S/MICHAEL DIGIACOMO
                                                    Assistant United States Attorney
                                                    United States Attorney's Office
                                                    Western District of New York
                                                    138 Delaware Avenue
                                                    Buffalo, New York 14202
                                                    (716) 843-5700 ext. 885
                                                    Michael.Digiacomo@usdoj.gov




                                                2
